DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 53, 56 and any claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As amended clause (b) is not clear what is included in “from (a) in a homogenizer” regarding at least claim 28, 53, and 56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-40, 48 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (2008/0220071) in view of Whitaker (2,101,633).

Independent claim 28
Obtaining a dispersion (a)
Jensen teaches methods of making dispersions, comprising aqueous solutions with colloids (ti., 0061). 

Jensen teaches that the colloids, include: caseinate (0045); and protein particles comprise one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044).

Jensen teaches that the dispersion is in an aqueous solution comprising fluid having water in amounts of more than 50 wt% [ for dispersed (see [0050-0054, 0060] – “disperse or colloidally dispersed”); for water see [0060, 0076-0079] – “water” and note the amount of water in the mixture with other solvents [0077] [0056] as the remaining percentage (see [0094] in Example 3) where water is used in an amount of 8858 g (8858 water/9488 total is about 94%), which encompasses that the dispersion comprises 80 to 90 wt% water.
Jensen is not explicit about an aqueous dispersions with water and plant protein having 80 to 90 wt% of water. 
Whitaker also teaches about aqueous dispersions with water (2, 14+) and plant protein (1, 40 through 2, 13, then 2, 35+); and further provides that said the amount of water in said dispersions is varied based on the desired consistency of the dispersion, wherein more water provides a thinner consistency whereas less water provides a thicker consistency (2, 14+).
It is the examiners position that both process parameters of amount of water in a dispersion with plant protein and consistency of the dispersion are known result effective variables.  If the amount of water in a dispersion with plant protein is low, the consistency is thick, whereas if the amount of water in a dispersion with plant protein is high, the consistency is thin.




Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of water in a dispersion with plant protein used in the process of Jensen in view of Whitake, through routine experimentation, including 80 to 90 wt% of water as claimed, for the desired consistency associated with the dispersion because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
 
Homogenizing (b)
Jensen teaches a step of homogenizing the dispersion of (a) in a homogenizer at a pressure of 700 to 1000 barr (i.e. 70 to 100 MPa), which encompasses at least 40 MPa, as claimed (0079).
Jensen teaches that such a step achieves very good dispersion of the particles in the water phase in the composition as a whole (with oil phase) (0079), which means that the colloids (i.e. protein particles) are disrupted in the aqueous dispersion, wherein an aqueous dispersion comprising colloidal protein particles is formed.
Further, the claim requires that the step of homogenizing form an aqueous dispersion, when looking toward the pending discloser for what an aqueous dispersion includes, it is noted that the term “aqueous" is defined on page 8, as: “The term "aqueous" is used herein to describe fluids with water as only or the major solvent.”  


In the case of Jensen’s water-in-oil dispersion/emulsion, the solvent is the water is the major solvent, therefore it reads on an aqueous dispersion.

Drying (c)
Jensen teaches that the composition is converted to a dry powder by drying it (0065).

Intended Use
Because Jensen teaches that sedimentation stability is achieved by very good dispersing by the intensive homogenization treatment (e.g. step (b), above) the teaching provides the intended use of dispersing protein particles in water, as claimed.

Independent claim 53
Claim 53 differs from claim 28 in that it requires that the protein in the protein particles are limited to plant proteins, wherein at least 50 wt% of which is one or more plant proteins from Poaceae plant seed.
The protein particles of Jensen, are provided as additional colloids, wherein the type of additional colloid type is optional from a variety of types, that include one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044), this means that given the selection of 100 wt% plant proteins from rice and/or wheat, the claim of at least 50 wt% of which is one or more plant proteins consisting of Poaceae plant seed would have been obvious.
 
Independent claim 56
In claim 56, with regard to the prior art, the term/phrase "consisting of", encompasses comprising because the body of the claim is clear that the method is not closed to only the recited elements and nothing more, therefore claim 56 does not differ from claim 28. 

Dependent claims
As for claim 29, it would be reasonable for one of skill in the art to expect that similar ingredients have similar properties/function similarly, including wherein the one or more plant proteins have a dispersibility in water at 20 °C of 15 % or less, as claimed.  

As for claim 30, Jensen teaches that the caseinate and plant proteins (i.e. protein particles) are optional types of protective colloids (0043-0044), wherein the amount of protective colloid used is from 0.1 to 50% by weight (0046).
Given the selection of casseinate and plant proteins as the protective colloids, such an amount would encompass the claim of a weight to weight ratio of plant protein particles to caseinate in the dispersion of (a) of between:
1 to 20 parts protein particles; and 
1 part caseinate as claimed, as reduced by simple mathematics.  

As for claim 31, the discussion of claim 31 provides protective colloids in amounts that encompass wherein the dispersion of (a) has a protein content between 1-30 wt%.  

As for claim 32, the discussion of claim 31 provides protective colloids in amounts that encompass the dispersion of (a) comprises the one or more plant proteins in an amount at least 25 wt%.  

As for claim 33, Jensen teaches a step of homogenizing the dispersion of (a) in a homogenizer at a pressure of 700 to 1000 bar (i.e. 70 to 100 MPa), which encompasses wherein the homogenization is conducted at a pressure of 50-500 MPa.  

As for claim 34, the modified teaching, in Whitaker, provides that aqueous dispersions with water (2, 14+) and plant protein (1, 40 through 2, 13, then 2, 35+) are adjusted to a preferred pH range of 7.0 to 8.5 (2, 35+).  Such a teaching provides that during the homogenization, the dispersion has a pH which encompasses between 5.5 and 9.0, as claimed.

As for claim 35, Jensen teaches that the protein particles comprise one or more plant proteins from grains such as rice and/or wheat (i.e. Poaceae plant seeds) (0044).



As for claim 36, Jensen teaches that the protein particles comprise one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044).

As for claim 37, Jensen teaches that the protein particles comprise one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044).

As for claim 38, Jensen teaches that the protein particles comprise wheat (i.e. Poaceae plant seeds) (0044), which encompasses the claim of gluten particles.  

As for claim 39, Jensen teaches that a step of milling is carried out wherein the particles of the composition have a D(4,3) between 0.1 to 100 µm (0067).  The teaching does not discuss that the step of milling is before the materials are used, however, given this is the desired size of the composition as a whole, the selection of the order of performing the process step of milling is prima facie obvious in the absence of new or unexpected results and therefore encompasses the claim of the wherein the particles comprising the one or more plant proteins have a D(4,3) between 1 µm to 1 mm.

As for claim 40, Jensen teaches that a step of milling is carried out wherein the particles of the composition have a D(4,3) between 0.1 to 100 µm (0067).  The teaching does not discuss that the step of milling is before the materials are used, however, given this is the desired size of the composition as a whole, the selection of the order of performing the process step of milling is prima facie obvious in the absence of new or unexpected results and therefore encompasses the claim of wherein the colloidal particles have a D(4,3) between 0.2 pm to 4 pm.  

As for claim 48, Jensen teaches (c) drying the colloidal particles obtained in (b), as discussed above.  

As for claim 49, Jensen illustrates that the dispersion made has an aqueous solution comprising water in amounts about 97% (see Ex. 3 where 8858.42 g of water is used in an aqueous solution comprising a total amount of ingredients of 9147.52 g) which encompasses wherein the aqueous fluid comprises 80-100 wt% water.  

As for claim 50, Jensen illustrates that the dispersion made has an aqueous solution comprising water in amounts about 97% (see Ex. 3 where 8858.42 g of water is used in an aqueous solution comprising a total amount of ingredients of 9147.52 g) which encompasses wherein the aqueous fluid comprises 90-100 wt% water.  

As for claim 51, Jensen illustrates that the dispersion made has an aqueous solution comprising water in amounts about 97% (see Ex. 3 where 8858.42 g of water is used in an aqueous solution comprising a total amount of ingredients of 9147.52 g) which encompasses wherein the aqueous fluid comprises 95-100 wt% water.  




As for claim 52, since Jensen provides an example where the aqueous dispersion comprises about 97% water (as discussed in claims 49-51 above), the aqueous fluid is essentially free of solvents other than water.  

As for claim 54, since the protein particles of Jensen, are provided as additional colloids, wherein the type of additional colloid type is optional from a variety of types, that include one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044), this means that given the selection wherein 100 wt% of the plant proteins are from rice and/or wheat, at least 80 wt% of the plant proteins is the one or more plant proteins consisting of Poaceae plant seed would have been obvious.  

As for claim 55, since the protein particles of Jensen, are provided as additional colloids, wherein the type of additional colloid type is optional from a variety of types, that include one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044), this means that given the selection wherein 100 wt% of the plant proteins are from rice and/or wheat, at least 90 wt% of the plant proteins is the one or more plant proteins consisting of Poaceae plant seed would have been obvious.  

Response to Arguments
 It remains that the meets and bounds of the claim are indefinite because according to MPEP 2111.03. II, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim and the claim has multiple instances of "comprising" in the body of the claim.  
Applicant argues the active agents, while the examiner did not point to Jensen for that but to teach the caseinate ingredients in suspension or dispersion and homogenizing.  Jensen clearly discloses caseinate at [45], as set forth prior, see pg. 7 of the previous Action. Thus the argument is not persuasive. 
Applicant argues high pressure treatment is not disclosed.  Despite Applicant’s allegations to the contrary, as set forth prior on pg. 9, the pressure limitation is taught at [79], within applicant’s range. 
Applicant argues Examples 1 and 2, but attempts to reorganize the Examiner’s action. Note Example 3 was referred to as set forth prior at page 7, not Ex. 1-2, for meeting 94% water, falling within the claimed range of 80-90% water.  The reference to [79] was made to the pressure range, not Ex. 3.  Thus both the water and pressure limitations are clearly met. The reasons for meeting said limitations are maintained.  The plant protein was added despite allegations to the contrary at [44], Jensen.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell
International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.
1998) (The court held that the prior art anticipated the claims even though it taught away
from the claimed invention. “The fact that a modem with a single carrier data signal is
shown to be less than optimal does not vitiate the fact that it is disclosed.”).   See MPEP 2123.
Applicant argues teachings to droplets in [75] in an attempt to argue a reliance on a double dispersion; however, 1) the claims include comprising language and thus open to other steps and ingredients such as oil; 2) water is still the medium for the dispersion; and 3)  Whitaker was used to teach at least the amount of water in a dispersion effects the consistency (e.g. viscosity) see again page 7, third paragraph.  Thus, that the claims exclude high pressure treatment of IPA dispersions is unfounded.  That Whitaker teaches in addition a dispersion for food in general and specifically pints to a wafer product does not remove the fact that a dispersion, water, and effects of use are indeed taught.   Applicant’s arguments are narrowed to what is claimed but is welcomed to amend the claims to what is argued.  Applicant continues to argue narrowly to intermittent steps taught by Jensen, when the claims do not so require such arguments.  The dispersion is only two steps including a) and b) as so recited in all claims. Applicant’s claim 56 is open because the claim contains open language comprising and only on step of consisting.     When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) . Because the combination teaches the steps and ingredients, the claims are met. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
In further comments to Jensen and Whitaker’s use of water, applicant alleges the water in the teaching is not to the entire dispersion but relative to other fluids. However, the claim is to “an aqueous fluid comprising water” and not an entire dispersion. The Examiner understands water applications as claimed and the references clearly allow for the invention to be envisioned considering the aqueous dispersion comprises the protein dispersed in the aqueous fluid and the broad nature of the claims. If applicant desires more (“organic” fluid is not claimed at present), the claims should be amended to reflect what is argued.  However, the examiner with caution notes on page 2, lines 1-5, spec., that the invention objective concerns that “which does not require the use of an organic solvent” and thus the addition of an organic solvent may be an issue with future amendments.
Applicant argues Whitaker doesn’t submit plant protein and caseinate to high pressure treatment, again, Jensen was used for this. Jensen essentially teaches the invention. Again the reliance on the amount of water in Example 3 was to show the percentage of water in use with caseinate (Na caseinate in Example 3) and Whitaker was used to the amount of water may be varied within a dispersion to effect consistency.  
REFERENCE OF INTEREST
US 20060269610 teaches a similar dispersion to that claimed including the steps of dispersing caseinate using an organic solvent.
WO-2013095131-A1 teaches a similar dispersion to that claimed including the steps of dispersing caseinate in water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMRA L. DICUS
Primary Examiner
Art Unit 1791

/TAMRA L. DICUS/Primary Examiner, Art Unit 1791